Title: To Thomas Jefferson from J. Phillipe Reibelt, 16 December 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Nouvelle Orleans le 16 Dec. 1806.
                        
                        Vous savez, mon Venerable Protecteur! quels services j’ai rendû, quels sacrifices j’ai faits, et combien je
                            suis de tete et de Coeur attachè aux principes, que l’heureux Usurpateur a exilès de l’ancien monde, et dont Vous etes le
                            seul sauveur dans çelui çi— Vous savez aussi, que je ne cede a personne pour l’attachement pour Vous.
                        Permettez donc, qu’avant mon depart pour mon poste—je Vous presente—en trois Mots—mon Opinion sur la
                            situation des affaires politiques d’içi.
                        Je l’ai trouvè—on ne peut—plus allarmante— Non seulement tous les hommes de ressources—mais tout le Monde
                            est contre Nous— Nous sommes perdus, s’il n’est pas possible, de concentrer les deux pouvoirs, Civil et Militaire, dans
                                une Main bien habile sous les deux rapports. (Comme par Ex. au Gouvernement de la Louisiane)
                            et de leur donner toute l’extension, que les Circonstances aussi extraordinaires exigent
                            imperieusement— Les Mesures ordinaires ne suffiront plus.
                        Quand une fois la rebellion aura reussie ici, il ne sera guerres possible d’arreter son progress—et Nous
                            aurons le Malheur de voir les principes liberaux egalement effacès dans çette partie du Globe.
                        Mon experience m’a prouvè, que les hommes sont partout les mêmes—l’or et l’ambition sont aussi seduisant
                            pour lès A—comme pour lès E., et c’est ce, qu’ils comptent de rencontrer
                            plustot dans une Mon—que dans une Rep—
                   Daignez d’agreer mes profonds homages toujours aussi favorablement, qu’ils sont
                            sinceres et pures.
                        
                            RBT.
                        
                    